EXHIBIT 10.31 THERAGENICS CORPORATION CASH INCENTIVE PLAN SECTION I.INTRODUCTION 1.1Purpose.The purpose of the Theragenics Corporation Cash Incentive Plan (the “Plan”) is to provide cash incentive compensation to certain employees of Theragenics Corporation (the “Company”) and its Affiliates to stimulate their efforts to attain certain operational, strategic and other goals established by the Company over Performance Periods established by the Company. 1.2Effective Date.The Plan is effective as of February 25, 2010 (the “Effective Date”), the date it was approved by the Board of Directors of the Company (the “Board”). SECTION II.ELIGIBILITY AND ADMINISTRATION 2.1Eligibility.The Board shall determine, or may delegate to the Compensation Committee of the Board (the “Committee”) the authority to determine, the employees of the Company or its Affiliates eligible to participate in programs established pursuant to the Plan (the “Participants”).Once a person becomes a Participant in a program pursuant to the Plan, the Participant shall remain a Participant until any Cash Incentive Award payable pursuant to the program has been paid out or forfeited.If employees becomes a Participant in a program pursuant to the Plan after the first day of a Performance Period, the Board (or the Committee if applicable) will determine the extent to which proration will apply to determine the Participant’s Cash Incentive Award. 2.2Administration.The Plan and programs pursuant to the Plan shall be administered by the Committee.The Committee shall have the power to interpret the Plan and programs pursuant to the Plan, to prescribe, amend and rescind rules relating to the programs, and make all other determinations necessary or advisable for the proper administration of the programs, and any interpretation by the Committee shall be final and binding on all parties. 2.3Cash Incentive Programs.The Board may establish, or may delegate to the Committee the authority to establish, amend and terminate programs pursuant to the Plan containing Performance Periods, performance goals and terms and conditions of payment of Cash Incentive Awards.These programs may include, without limitation, short-term programs and long-term cash incentive programs. 2.4Payment of Cash Incentive Award.The Committee shall certify the achievement of results pursuant to any program before any Cash Incentive Award is paid.Except as provided in a program pursuant to the Plan or Section 2.5: (a)the Cash Incentive Award will be earned and accrued and payable if the Participant is an employee of the Company or an Affiliate on the last day of the Performance Period, regardless of whether the Participant ceases to be an employee of the Company or an Affiliate before the payment date for any reason whatsoever, including without limitation, a termination by the Company for Cause or resignation by the Participant; and (b)if the Company or an Affiliate terminates a Participant’s employment for Cause or the Participant resigns employment with the Company or an Affiliate before the last day of the Performance Period, the Participant shall not receive the Cash Incentive Award. Any program pursuant to the Plan may contain provisions to provide for payment of all or part of a Cash Incentive Award if, before the last day of the Performance Period, the Company or an Affiliate terminates the Participant’s employment without Cause, or the Participant dies while employed by the Company or an Affiliate, or suffers a Disability while employed by the Company or an AffiliateExcept as provided in a program pursuant to the Plan or Section 2.5, any Cash Incentive Award earned by a Participant over the Performance Period shall be paid in cash in the year following the end of the Performance Period, but in no event after the 15th day of the third month of such year. 2.5Change in Control.Except as otherwise provided in any program pursuant to the Plan, if a Change in Control occurs during the Performance Period while the Participant is an employee of the Company or an Affiliate, the Participant shall be paid on the date of the Change in Control the full value of the Cash Incentive Award determined as if the Company had performed at the target performance level for the duration of the Performance Period and the Participant had remained employed for the duration of the Performance Period. SECTION
